Case 1:19-cv-01112-WS-B Document 10 Filed 02/12/20 Page 1 of 1             PageID #: 27



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  TOMMY TOMPKINS,                               )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            ) CIVIL ACTION 19-1112-WS-B
                                                )
  MIDAM VENTURES, LLC, etc.,                    )
                                                )
         Defendant.                             )

                                              ORDER
         For the reasons stated therein, the defendant’s second motion for extension
  of time, (Doc. 9), is granted. The defendant is ordered to file and serve its
  response to the complaint on or before February 21, 2020. No further requests
  for extension of time will be considered.


         DONE and ORDERED this 12th day of February, 2020.


                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE
